DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 12/27/2021 has been entered.  Claims 1-15 remain pending.  Claims 8-15 were previously withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hanaoka (JP 09326240 A, See machine translation and foreign document for citation) and Hoshino (WO 2017038830 A1, See English equivalent US 2018/0148606 A1) for citation).
Regarding claims 1-5, Hanaoka discloses a coating composition containing an alkoxysilane compound having a perfluoropolyether group represented by general formula RfCOR1-R2-Si(OR3)3, wherein Rf represents a perfluoropolyether group, R1 usually represents an atom or an atomic group which includes NH, R2 represents an alkylene chain, and R3 represents an alkyl group (Abstract).  The compounds include the following (P4 of the foreign document and P9 of the machine translation): 

    PNG
    media_image1.png
    293
    489
    media_image1.png
    Greyscale

1)] side, has at least one fluorine atom bonded.  For each of these examples, A1 is a C1 perfluoroalkyl group, Rf1 is not a linear fluoroalkylene group in these examples.  The perfluoropolyether group may be linear and n is an integer of 1 or more [0017].  However, there is only one silyl group.  Hoshino discloses a similar compound to the instant claims (Abstract, [0012-0025]).  However, there are three silyl groups.  An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound in the expectation that compounds similar in structure will have similar properties.  In re Payne, 606 F. 2d 303, 313, 203 USPQ 245, 254 (CCPA 979). See In re Papesch, 315.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991). See MPEP § 2144.09.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to prepare compounds with two silyl groups and would have expected similar properties.  
Regarding claim 6, Hoshino discloses the coating liquid may include a fluoroalkyl ether [0244].
Regarding claim 7, Hanaoka discloses the composition is usually applied by dilution with a volatile solvent [0021].  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hanaoka (JP 09326240 A, See machine translation and foreign document for citation) and Hoshino (WO 2017038830 A1, See English equivalent US 2018/0148606 A1) for citation) as applied to claim 1 above, further in view of Yamane (US 2012/0270057 A1).  This is an alternative 35 USC 103 rejection of claim 6 above.
Regarding claim 6, Hanaoka discloses the fluorinated ether compound as shown above in claim 1.
	However, Hanaoka does not disclose another fluorinated ether compound.  Yamane teaches the solvent includes fluorinated ether solvents [0053].  Yamane is concerned with fluorooxyalkylene group-containing polymer composition used as surface treatment agent [0002].  Hanaoka and Yamana are analogous art concerned with the same field of endeavor, namely coating compositions comprising fluoropolyethers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention substitute the solvent per the teachings of Hanaoka with the fluorinated ether solvent per the teachings of Yamane since such solvents are functional equivalents as solvents for similar compounds.  

Response to Arguments
Applicant's arguments filed 12/27/2021 have been fully considered but they are not persuasive.  The following comment(s) apply:
	A) The declaration  under 37 CFR 1.132 filed 12/27/2021 is insufficient to overcome the rejection of claims 1-7 based upon Hanaoka (JP 09326240 A, See machine translation and foreign document for citation) and Hoshino (WO 2017038830 A1, See English equivalent US 2018/0148606 A1) for citation) as applied under 35 USC 103 as set forth in the last Office action because:  According the declaration, the number of reciprocation at the time when the water contact angle becomes 100 degree or less is compared.  However, according to the original specification, the change in water contact angle after reciprocation of 10,000 times with the eraser is compared as shown in Table 1.  Therefore, the comparison of the results from the of prior art compound per the teachings of Hoshino and other comparative compounds is 
B) Applicant’s argument that the comparative data shown in Table 1 of the present specification rebuts the Office’s conclusion (page 12) is not persuasive.  The evidence in the original specification is not based on the closest prior art.  The Comparative Examples in the original specification, for Compounds 11 and 12, there is an ether group that is bond to the silane which is not present in the teachings of Hoshino nor Hanaoka.  It is unknown whether the presence of the ether group bond to the silane group causes the results.  Therefore, the evidence is inconclusive in respect to the showing of unexpected results.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879. The examiner can normally be reached M-F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.